DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, 27, and 32, and the species of microelectrode as the device, a loop or a bent section of the device body, wherein the bent section is bent away from the central axis by an angle of at least 15° as the means of stabilization in the reply filed on September 23, 2022 is acknowledged.  
Claims 18-22, 26, and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 83 in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  a comma is needed in “polymer an”. 
Claim 32 is objected to because of the following informalities: “the microfiber” should be plural.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 27, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a factor of 2 to at least 100” in the last line of the third clause.  “At least 100” means 100 or more, which makes the phrase “2 to at least 100” confusing since 2 is less than 100.  Therefore it is ambiguous whether a factor of 2, or up to 100, meets this claim limitation.
For the purposes of examination now this claim term is construed as any factor.
Claim 2 recites “within a period of at least one month”.  Again, “at least” renders the claim indefinite.  The phrase recites “within a period of…”.  However “at least” sets a minimum, rather than a maximum period.  Therefore “within…at least…” does not set a limit within which the event is to occur.  
None of the other claims resolves these issues and are thus included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 27, and 32 rejected under 35 U.S.C. 103 as being unpatentable over Ek (US 2012/0123318) in view of Giszter (US 2009/0099441).
Regarding claims 1, 2, 5, 7-17, and 32, Ek teaches microelectrodes for insertion into soft tissues (title; abstract; paras. 0014-18, 0023, 0025, 0027-30, 0035-38, 0040, 0043, 0048, 0049, 0050, 0069, 0147-67, 0192-96).  The microelectrodes comprise an elongate electrode body including a tip or distal end, a proximal end, and a central axis, and made of metals (para.0040).  The electrode is inside a biodegradable, rigid matrix element which may be rotationally symmetric, and coated with a dissolution regarding layer or an outer layer that reduces friction, i.e., a glidant layer (paras.0030, 0043, 0069, 0074, 0076).  Ek teaches electrodes comprise a core inside an insulating layer (para.0040).  
Ek further teaches filament “anchoring means” to “anchor it in human or animal tissue…of a length to allow them to laterally protrude for a suitable distance,…, from the electrode” (para.0048).  The laterally extending filaments “may extend from the electrode in any direction, such as distal, radial or proximal direction” and an electrode may “comprise a multitude of laterally extending filaments and for those filaments to extend in one or several directions from the electrode” (id.; see paras. 0015, 0017, 0033, 0193).  The anchoring means are preferably “fully embedded in the first electrode matrix element” (para.0033).  Ek does not specify “adhesive” attachment to the microelectrode; however without more whether an adhesive is used or not cannot be considered material.  
The electrodes “after implantation are anchored in the tissue …and [ ] can follow the movements or the tissue” (para.0008). 
Ek does not specifically teach a biodegradable material for the filament anchoring means as in claim 1.
Giszter is drawn to “[e]lectrodes for intracorporeal” uses comprising braided electrodes comprising biodegrading fiber elements that dissolve or degrade in vivo, leaving areas of exposed conductor behind (title; abstract;  paras.0004, 0008, 0009, 0022-26, 0033-35, 0040, 0044  ; Figs. 2-4).  Giszter teaches advantages of dissolvable or biodegrading fibers as follows.
[A] dissolved or degraded braid may liberate conductors to assume an altered or different shape or geometry. In such a way, particularly intimate contact between conductor and tissue may be achieved.  Removal of degradable material may also facilitate the long term placement of electrodes by diminishing the overall size of electrodes and by possibly improving their biocompatibility.  (Para.0022).  
Giszter teaches using biodegradable materials including those in present claims 3 and 4 (paras.0023, 0042).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Ek and Giszter and use biodegradable filaments in Ek’s anchoring filaments for the microelectrode as recited in the instant claims.  The skilled person would have been motivated to do so because both are drawn to microelectrodes for intracorporeal application, Ek teaches filament anchoring means extending in multiple directions from the electrode “to make the electrode resist withdrawal” (para.0048), and Giszter further teaches that degradable material, once degraded, “may also facilitate the long term placement of electrodes by diminishing the overall size of electrodes and by possibly improving their biocompatibility” (para.0022).  The skilled person would have desired such facilitation of long term placement of Ek’s electrodes once sufficient time has passed after deployment of the microelectrode.
Regarding the rate of biodegradation of the microfibers in claim 1 it is noted that the particular period of degradation depends on the application at hand, and the skilled person would have known to select appropriate filament materials from Giszter’s teachings.  Regarding the greater degradation rate of the matrix, Ek teaches that the rigidity of the matrix allows insertion of the electrode into a soft tissue (para.0026), whereas the anchoring means make the electrode resist withdrawal.  Therefore using a matrix material that degrades quickly (upon successful placement in the target tissue site) relative to the degradation speed of the anchoring filament would have been prima facie obvious.
Regarding claim 13, Ek’s electrode diameter may vary, e.g., a pointed tip (paras.0023-24, 0192).
Regarding claims 17 and 32, Ek teaches extendable microelectrodes and those comprising bends away from the central axis at about 45° (paras.0044, 0194-95; Figs. 5a and 6).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615